Citation Nr: 0306602	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  02-06 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

(The issue of an increased disability rating for a low back 
disorder will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from September 1975 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board is undertaking additional development with respect 
to the issue of entitlement to an increased disability rating 
for a low back disorder, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, as well as 
the further development pertaining to the appellant's right 
knee disorder claim reopened in this decision, the Board will 
provide notice of this development, as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing these 
issues.  


FINDINGS OF FACT

1.	The appellant's claim of service connection for a right 
knee disorder was denied by rating decision dated in 
December 1978 and not appealed.

2.	In the current claim, the appellant has submitted 
evidence which is not cumulative or redundant and which 
is either by itself or in connection with other evidence 
of record, so significant that it must be considered to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right knee disorder. 38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001), 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to reopen a claim of entitlement to 
service connection for a right knee disorder, last denied in 
December 1978 and not appealed.  Because the appellant did 
not file a timely notice of disagreement as to rating 
decision, it is final and the claim cannot be reopened except 
upon the presentment of new and material evidence.  Under 38 
U.S.C.A. 5108, "if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
[VA] shall reopen the claim and review the former disposition 
of the claim."

In determining whether to reopen previously and finally 
denied claims, the Board must apply a sequential analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999). First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. 3.156(a) in order to have a finally 
denied claim reopened under 38 U.S.C.A. 5108.  By "new and 
material evidence" is meant "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  In Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998), it was noted that such evidence could 
be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.

If new and material evidence has been presented, the claim 
must be reopened, and the Board must determine whether, based 
upon all the evidence of record in support of the claim, VA 
has complied with its statutory duty to assist.  See 38 
U.S.C. 5103(b).  Following this determination, the Board may 
then proceed to evaluate the merits of the claim. 

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. Principi, 3 
Vet. App. 510, 512 (1992).

At the time of the December 1978 decision, evidence was of 
record indicating that while serving on active duty in 
January 1977, the appellant twisted his right knee during a 
basketball game.  The appellant was prescribed aspirin and 
advised to rest his knee.  After his discharge from active 
duty in September 1978, the appellant underwent a VA physical 
examination in November 1978, which found no functional 
impairment attributable to the in-service incident.  However, 
the VA examiner found, as did earlier service department 
examiners, that the appellant had a "rather large, boney, 
exostosis over which the tendons and muscles of the medial 
portions of the thigh tend to roll and snap."  The exostosis 
was noted to be moderately tender.

Although service connection was then granted for an 
exostosis, the December 1978 denial of the appellant's claim 
for a right knee disorder was premised upon the finding that 
no functional impairment of the right knee was shown.   

Subsequent to the December 1978 rating decision, evidence has 
been obtained indicating that the appellant has complained of 
various right leg and knee symptoms.  In an October 1980 VA 
examination, a spur in the posterior inferior surface of the 
right patella was found - the appellant had complained of 
diminished right knee flexion due to pain, and he appellant 
related that movement made the right knee pain worsen.

Service department medical records generated during the 
course of the appellant's care as a military family member 
indicate continuing right knee symptoms.  A May 1983 
radiographic study led the examiner to advise that the 
exostosis should be followed for possible "malignant 
degeneration."  In a February 1986 treatment note, the 
appellant was noted to have "longstanding" right knee pain.  
The appellant was again treated by the service department as 
a military family member in May 1986.

During the course of an April 1989 VA examination, a 
radiographic study detected an "old healed and non-displaced 
stress fracture" at the shaft of the right fibula.  The 
accompanying examination report indicates that the appellant 
was not complaining of symptoms relating to the exostosis, 
but of the right knee.  However, the appellant's claims 
folder was not provided to the physician conducting this  
examination.

As was noted in Hodge, supra, once evidence not previously of 
record is submitted to reopen a claim, VA must determine if 
it is material to the issue.  In this matter, the evidence 
submitted since the December 1978 rating decision is 
material.  Presuming the evidence to be credible, it 
indicates that the appellant has functional impairment of the 
right knee - a specified basis for the December 1978 denial 
of the claim.  Spaulding, Hodge, supra.  

Accordingly, because the appellant has submitted new and 
material evidence, the claim is reopened and will be 
developed to ascertain whether the appellant has a separate 
right knee disorder that is caused by any in-service 
incident.  
   

ORDER

The claim is reopened and to that extent only, it is granted.  



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

